Dismissed and Opinion Filed March 30, 2015.




                                                                  In The
                                               Court of Appeals
                                        Fifth District of Texas at Dallas
                                                        No. 05-14-01296-CR

                                          TAMMY MORRIS LOWE, Appellant

                                                                      V.

                                             THE STATE OF TEXAS, Appellee

                                 On Appeal from the Criminal District Court No. 5
                                              Dallas County, Texas
                                      Trial Court Cause No. F13-00198-L

                                             MEMORANDUM OPINION
                                        Before Justices Lang, Stoddart, and Schenck

             Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. 1 See TEX. R. APP. P. 42.2(a).


                                                                               PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
141296F.U05




1
    The appeal in cause no. 05-14-01297-CR remains pending before the Court.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

TAMMY MORRIS LOWE, Appellant                      On Appeal from the Criminal District Court
                                                  No. 5, Dallas County, Texas
No. 05-14-01296-CR        V.                      Trial Court Cause No. F13-00198-L.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Lang, Stoddart, and Schenck.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 30th day of March, 2015.